Appeal by petitioners, as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated July 23, 1975, as, upon reargument, adhered to a prior determination of the same court, dated May 15, 1975, which, inter alia, denied their motion to quash a subpoena. Order affirmed insofar as appealed from, with $50 costs and disbursements (Matter of Kent Nursing Home v Office of Special State Prosecutor for Health & Social Servs., 49 AD2d 616, affd 37 NY2d 802. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur. [82 Misc 2d 256.]